Citation Nr: 1632704	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent from March 15, 2007, and an increased disability rating in excess of 20 percent from February 13, 2012, for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO increased the rating for residuals of burn to the right lower extremity from zero percent to 10 percent, based upon a painful scars.  In a September 2010 decision, the RO granted a separate 10 percent rating for neuroma right lateral malleolus, residuals of burn injury (also claimed as nerve damage).  

In a December 2011 decision, the Board adjudicated the issue of entitlement to an increased disability rating for the scars and remanded to RO, the neuroma issue for additional development.  

During the pendency of the appeal, a July 2012 RO decision granted an increased 20 percent disability rating for neuroma of the right lateral malleolus, residuals of burn injury (also claimed as nerve damage), effective February 13, 2012; however, as this does not represent a full grant of the benefits sought on appeal, the Veteran's claim remains pending before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before a Veterans' Law Judge (VLJ) at a Travel Board hearing in September 2011 and a transcript of the hearing has been associated with the claims file.  Additionally, as the VLJ who conducted the hearing has since retired from the Board, the Veteran was afforded an additional opportunity for a hearing before the undersigned; however, in March 2015, the Veteran indicated that he did not desire an additional hearing before the Board and that he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2014).

The Board denied this appeal in a May 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a joint motion for remand of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2015 decision, and remanded that issue to the Board for action consistent with the terms of the joint motion.  


FINDING OF FACT

During the entire period on appeal, the Veteran's neuroma of the right lateral malleolus, residuals of burn injury has been manifested by no more than severe incomplete paralysis of the external popliteal nerve.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for right lateral malleolus, residuals of burn injury have been met from March 15, 2007, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124(a) Diagnostic Code 8521 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

      I. Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2007, July 2007 and July 2008.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records, post service VA treatment records, vocational rehabilitation records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA has afforded the Veteran an adequate examination in this case.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.


      II. Analysis

The Veteran has consistently reported that his neuroma of the right lateral malleolus results in pain, numbness, and swelling of his right foot.  In the instant decision, the Board grants the 30 percent rating for neurologic manifestations of this disability, to include pain, numbness, and swelling from the date of his March 15, 2007 claim.  The Board does so because the Veteran's symptoms were present from the date that VA received his increased rating claim.  It is not factually ascertainable from the evidence of record that an increase in disability occurred within the year prior to March 15, 2007.  See 38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(o) (2015); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Shinseki, 21 Vet. App. 505 (2008).  

The Veteran's neuroma of the right lateral malleolus is rated as 10 percent disabling from March 15, 2007 and as 20 percent disabling from February 13, 2012 under 38 C.F.R. § 4.124a , DC 8521 (2015), as a disability of the external popliteal (common peroneal) nerve.  Under DC 8521, a maximum schedular 40 percent disability rating is assigned for complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; loss of abduction of the foot, adduction weakened; and anesthesia covering the entire dorsum of the foot and toes; a 30 percent disability rating is assigned for severe incomplete paralysis; a 20 percent disability rating is assigned for moderate incomplete paralysis; and a 10 percent disability rating is assigned for mild incomplete paralysis.  Id.

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

VA treatment records throughout the rating period document the Veteran's diagnosis of post-burn neuroma in the area above his right ankle, or malleolus, along with his ongoing reports of right ankle pain, swelling, and diminished sensation. 

Vocational rehabilitation records document that the Veteran was approved for VA vocational rehabilitation services in April 2011.  An April 2011 counseling narrative report states that the Veteran's service-connected disabilities result in physical restrictions upon his ability to stand, climb or ascend steps, stairs, or ladders, run, kneel, stoop, crouch, or crawl.  His condition was reported to be stable, but it was noted that he suffered from chronic pain.  The report concluded that his limitations contributed in an identifiable, measurable, or observable way to his ability to obtain, maintain, and retain work that was consistent with his aptitudes, abilities, and interests.  A June 2011 vocational exploration worksheet reports that his previous employment as a concierge and carpenter were not feasible given the physical activity involved and the Veteran's disabilities, and that his current area of interest was criminal justice. 

Upon VA examination in July 2008, the Veteran complained of pain and numbness of the right leg from his ankle to his toes; however, the physical examination was limited to the Veteran's residual burn scar, for which his is separately service-connected, and which condition is not currently on appeal. 

The Veteran was afforded a subsequent VA examination in April 2010.  He reported weakness, stiffness, numbness, paresthesias, and pain of the right lower leg around the malleolus.  Upon physical examination, the Veteran exhibited normal muscle strength in the right lower extremity and full range of motion of the ankle and foot.  There was decreased sensation in the lower third of the right medial aspect of the tibia, with pain and numbness on the right side.  Vibration and position sense were normal.  There was decreased sensation to light touch in the right lateral malleolus. The affected nerve was identified as superficial.  A detailed reflex examination was normal.  There was no muscle atrophy; abnormal muscle tone or bulk; or tremors, tics, or other abnormal movements.  The nerve disorder did not affect the function of any joint.  Gait and balance were normal.  A limited nerve conduction study was attempted, but not completed, due to the Veteran's extreme sensitivity to the right ankle and foot region.  Finally, the VA examiner diagnosed post-burn neuroma right lateral malleolus, which he noted had a significant effect on his occupational activities as a security guard due to decreased mobility and pain. 

At the September 2011 Travel Board hearing, the Veteran testified that he experienced pain and swelling in his right ankle, along with foot drop, and that he was unable to perform a physical tasks that limited his ability to work and required him to attend vocational rehabilitation training.  The Veteran asserted that his right foot condition has caused him to have frequent and severe ankle sprains, approximately six times a year, due to his ankle giving out on him.  He further testified that his sleep was disturbed at night.  He also testified that the severity of his condition had worsened over the years.

Following the December 2011 Board remand, the Veteran was most recently afforded a VA examination in February 2012.  At that time, he reported that in the past year he had ongoing problems with the strength of his right foot coming and going so that he no longer used the right foot while driving.  He also stated that his gait was affected in that he had to lift his right foot higher since his right foot does not bend well.  He further reported that he could not wear his boots, which affected his ability to do construction work, and that contact with water at the beach caused terrible pain in his right foot. 

The VA examiner identified symptoms including severe constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness of the right lower extremity. Muscle strength testing was slightly diminished, with active movement against some resistance in the right ankle.  There was also muscle atrophy noted in the right mid-thigh and mid-calf.  Reflexes were hypoactive in the right ankle.  A sensory examination showed decreased sensation in the right toes and absent sensation on the dorsal part of the right foot.  No trophic changes were identified as being attributable to the Veteran's nerve condition.  The Veteran displayed an abnormal gait, with mild right foot drop at times.  The examiner noted that the affected nerve was the external popliteal (common peroneal) nerve.  He stated that the Veteran had incomplete paralysis of a mild to moderate degree as evidenced by weak right foot dorsiflexion and an abnormal gait due to intermittent right foot drop.  The examiner also noted the Veteran's occasional use of a cane.  Finally, he stated that the Veteran's peripheral nerve condition impacted his ability to work in that the Veteran experienced difficulty with prolonged standing or sitting. 

As noted above, VA treatment records throughout the rating period document the Veteran's ongoing reports of right ankle pain, swelling, and diminished sensation.

Applying the law to the facts of the situation demonstrates the Veteran should be awarded a 30 percent rating for the entire period on appeal, as the Veteran's neuroma of the right lateral malleolus more nearly approximates severe incomplete paralysis.  In this regard, as detailed by the facts above, the Veteran has complained of constant pain, numbness, and swelling since submitting his claim for an increase in March 2007.  The pain prevents him from ambulating well; forces him to use his left foot while driving; and disturbs his sleeping at night.  He has also asserted that his right foot condition has caused him to have frequent and severe ankle sprains, approximately six times a year, due to his ankle giving out on him.  Lastly, the pain in his foot was severe, as demonstrated by the fact that when the water at the beach touched the right lateral malleolus, he experienced terrible pain involving the right foot. 

Thus, the Board finds that the Veteran's neuroma of the right lateral malleolus most nearly approximates severe incomplete paralysis of the external popliteal nerve, as contemplated by a 30 percent rating. 38 C.F.R. § 4.124(a), Diagnostic Code 8521. 

The Board finds, however, than an evaluation in excess of 30 percent is not warranted for any period of time on appeal, as the symptoms associated with the Veteran's neuroma of the right lateral malleolus are not productive of complete paralysis.  In short, none of the lay or medical evidence of record suggests a full foot drop, the inability to dorsiflex the foot or extend the toes, or any other symptoms resulting in functional paralysis.  The record consistently reflects that the Veteran is able to stand, walk, and move and flex his leg and foot.  The Veteran has never argued that he has complete paralysis in his leg or foot, or that he is completely unable to use his right lower extremity.  

The Board's analysis above reflects an acknowledgement that there is a degree of impaired function inherent in the severe incomplete paralysis caused by the Veteran's neuroma of the right lateral malleolus.  In this regard, the Veteran's reports of leg pain and numbness, his assertion that his neuroma of the right lateral malleolus hinders his ability to walk and perform other activities of daily living, as well as objective evidence of painful motion and muscle weakness, speak to the factors listed in the regulation. 

In sum, the evidence reflects that the symptoms of the neuroma of the right lateral malleolus currently more nearly approximate severe incomplete paralysis of the external popliteal nerve, warranting a 30 percent evaluation under Diagnostic Code 8521. 


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the Board finds that the schedular evaluation assigned for the Veteran's neuroma of the right lateral malleolus, residuals of burn injury, is adequate in this case.  The Veteran has been found to have numbness, pain, loss of sensation, paresthesias and/or dysesthesias, numbness, mild foot drop, and resulting abnormal gait associated with his disability on appeal.  The regular schedular criteria adequately describe the severity and symptomatology of the Veteran's nerve disability.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  

Also, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the only disability for which service connected has been established is residuals of burn injury of the right lower extremity, with disability ratings assigned for separate and distinct manifestations.  There is thus no collective effect in this case that makes his disability picture an unusual or exceptional one. 

Finally, the Board acknowledges the Veteran's assertion that his neuroma of the right lateral malleolus renders him unemployable.  Moreover, vocational rehabilitation records document that his service-connected disabilities limit his ability to obtain, maintain, and retain work consistent with his aptitudes, abilities, and interests.  However, the Board notes that the Veteran initiated a separate claim for a total disability rating based upon individual unemployability (TDIU) in October 2010 which was denied by the RO in April 2011.  The Veteran has asserted that he cannot work in his field as a carpenter because he cannot wear safety boots.  The most recent examination documents that his neuroma impacts on his ability to work in that he would have difficulty with prolonged standing or walking.  The evidence does not show that the Veteran's service-connected disability renders him unable to secure and follow a substantially gainful occupation that is sedentary or does not involved prolonged walking or standing.  Hence, TDIU is not warranted.  See 38 C.F.R. § 4.16 (20165).  

In summary, the Board concludes that the 30 percent rating for neuroma of the right lateral malleolus resulting from the burn injury is warranted from the date of claim.  The preponderance of evidence is against a higher or additional compensable rating for the period on appeal and against remanding the case for referral for extraschedular consideration.  As such, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation of 30 percent for neuroma of the right lateral malleolus is granted for the period from March 15, 2007, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


